

Exhibit 10.1



SEPARATION AND TRANSITION AGREEMENT


THIS SEPARATION AND TRANSITION AGREEMENT (the “Agreement”) is entered into by
and between USA Technologies, Inc., a Pennsylvania corporation (the “Company”),
and Glen Goold (“Employee”), as of October 8, 2020.


WHEREAS, Employee previously served as the Company’s Chief Accounting Officer
through September 15, 2020;


WHEREAS, Employee’s employment with the Company will end on October 30, 2020
(the “Separation Date”), and during the period from the date of this Agreement
through and including the Separation Date, Employee will continue to provide
services as requested by the Company (including, without limitation, assisting
the Company with the transition of Employee’s duties to his successor); and


WHEREAS, the Company and Employee desire to resolve all disputes between them on
the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:


1.          Continued Employment Through the Separation Date; Payment of Accrued
Salary.


(a)          Continued Employment. From the date hereof through and including
the Separation Date, (i) Employee will continue to be employed by the Company on
a full-time basis, providing such services as requested by the Company
(including, without limitation, assisting the Company with the transition of
Employee’s duties to his successor), and (ii) in consideration for such
services, the Company will continue to pay Employee his base salary at the rate
in effect as of the date of this Agreement (as reduced in May 2020 in light of
the COVID-19 pandemic) and Employee will continue to participate in the
Company’s benefit plans at the same level as in effect on the date of this
Agreement, subject to the terms and conditions of such benefit plans.


(b)          Accrued Salary. On or as soon after the Separation Date as is
administratively practicable, the Company shall issue to Employee his final
paycheck, reflecting Employee’s fully earned and accrued but unpaid base salary
through the Separation Date. Except as provided in Section 2 below, Employee
acknowledges and agrees that with his final check, Employee will have received
all monies, bonuses, commissions, or other compensation he earned or was due
during his employment by the Company.


(c)          Benefits. Employee’s entitlement to benefits from the Company, and
eligibility to participate in the Company’s benefit plans, shall cease on the
Separation Date. As soon as is administratively practicable after the Separation
Date, the Company shall issue to Employee payment for his accrued and unused
Paid Time Off through the Separation Date.  Provided that he is otherwise
eligible, Employee may elect to receive continued healthcare coverage at
Employee’s own expense pursuant to the provisions of the Consolidated Omnibus



--------------------------------------------------------------------------------




Budget Reconciliation Act of 1985, as amended (“COBRA”) in accordance with the
provisions of COBRA.


(d)          No Other Pay or Benefits.  Employee acknowledges and agrees that
the payments and benefits outlined in Sections 1 and 2 of this Agreement are the
only payments and benefits to which Employee is entitled.


2.          Severance Benefits.  Subject to and conditioned upon (x) Employee’s
timely execution and delivery (within twenty-one (21) days following the
Company’s providing a copy of this Agreement to Employee) and non-revocation of
this Agreement, (y) Employee’s continued compliance with the terms of this
Agreement, and (z) Employee’s timely execution and delivery (within twenty-one
(21) days following the Separation Date) of the Release attached hereto as
Exhibit A (the “Release”), the Company shall pay or provide Employee with the
following separation payments and benefits:


(a)          Severance pay of $9,615.39 per pay period for thirteen regular pay
periods, to be paid on the Company’s regular payroll schedule over the six
(6)-month period commencing on the Company’s first regular payroll date that is
at least ten (10) days following the date that the Release has become fully
effective and irrevocable in accordance with its terms; and


(b)          Vesting of Employee’s outstanding 8,982 shares of restricted stock,
effective on the date that the Release has become fully effective and
irrevocable in accordance with its terms.


Except as provided in this Section 2, Employee acknowledges and agrees that he
is owed no further severance pay or benefits of any kind from the Company or any
of its subsidiaries.


3.          Confirmation of Continuing Obligations.


(a)          Restrictive Covenants. Employee acknowledges and agrees that the
restrictive covenants contained in his offer letter with the Company, dated
March 2, 2020, including confidentiality, non-competition, and non-solicitation
of employees and customers covenants, remain in full force and effect, and
Employee shall continue to abide by such covenants following the Separation Date
in accordance with their terms. Such restrictive covenants are incorporated by
reference as through fully set forth in this Agreement.


(b)          Non-Disparagement. Employee and Company agree to the following
Non-Disparagement sections, which apply to all time periods both before and
after the Separation Date.  This clause (b) will not be violated by any truthful
statements made in the course of a governmental investigation, legal proceeding,
or under applicable law.


[1] Employee will not make any disparaging or untruthful remarks or statements,
whether oral or written, about the Company, its operations or its products,
services, affiliates, officers, directors, employees, or agents, or issue any
communication that reflects adversely on or encourages any adverse action
against the Company.  Employee will not make any direct or indirect written or
oral statements to the press, television, radio or other media or other external
persons or entities concerning



--------------------------------------------------------------------------------




any matters pertaining to the business and affairs of the Company, its
affiliates or any of its officers or directors.


[2] None of the Company’s executives will make any disparaging or untruthful
remarks or statements, whether oral or written, to the press, television, radio
or other media or other external persons or entities about the Employee’s
character or fitness to perform his professional duties or which would otherwise
harm his professional reputation.


(c)          Injunctive Relief. Employee acknowledges and agrees that it would
be difficult to fully compensate the Company for damages resulting from the
breach or threatened breach of the covenants set forth in Section 3 of this
Agreement and accordingly agrees that the Company shall be entitled to temporary
and injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the need to post any bond, to
enforce such provisions in any action or proceeding instituted in the United
States District Court for the District of Delaware or in any court in the State
of Delaware having subject matter jurisdiction. This provision with respect to
injunctive relief shall not, however, diminish the Company’s right to claim and
recover damages. Employee further acknowledges and agrees that, without
limitation of any other remedies available to the Company at law or in equity,
in the event of any breach of any of the covenants set forth in Section 3 of
this Agreement, Employee shall repay to the Company any payments (on a pre-tax
basis) received pursuant to Section 2(a) of this Agreement within ten (10) days
of any such breach


(d) Cooperation. Employee agrees to the following Cooperation sections, which
apply to all time periods both before and after the Separation Date:


[1] Cooperation with the Company.  Employee agrees (a) to be reasonably
available to answer questions for any of the Company’s officers or directors
regarding any matter, project, or effort with which Employee was involved while
employed by the Company and (b) to cooperate with the Company during the course
of all proceedings arising out of the Company’s operations or business about
which Employee has knowledge or information. For purposes of this Agreement,
“proceedings” includes internal investigations, administrative investigations or
proceedings, and lawsuits (including pre-trial discovery and trial testimony)
and “cooperation” includes [i] the Employee’s being reasonably available for
interviews, meetings, depositions, hearings and/or trials without the need for
subpoena or assurances by the Company, [ii] providing any and all documents in
Employee’s possession that relate to the proceeding, and [iii] providing
assistance in locating any and all relevant notes and/or documents relevant to
any proceedings.  Such assistance and cooperation shall be without additional
compensation other than reimbursement for reasonable associated expenses, which
may if appropriate include reasonable attorney’s fees, any of which must be
pre-approved, in writing, by the Company.


[2] Cooperation with Third Parties. Unless compelled to do so by lawfully-served
subpoena or court order or to the extent it is necessary (but only to the extent
that it is necessary) to enforcement of Employee’s rights under this Agreement,
Employee agrees not to communicate with, or give statements or testimony to, any
opposing attorney, opposing attorney’s representative (including a private
investigator) or current or former employee relating to any matter (including
pending or threatened lawsuits or administrative investigations) about which
Employee has knowledge or information except in cooperation with the Company.
Employee also agrees to



--------------------------------------------------------------------------------




notify the Company’s Chief Executive Officer and General Counsel immediately
after being contacted by a third party or receiving a subpoena or court order to
appear and testify with respect to any matter affected by this section.


(e) Return of Property. On or promptly following the Separation Date (or upon
the earlier request of the Company), Employee shall return to the Company all of
the Company’s property (including, without limitation, any Company-owned
electronic devices, laptops, desktop computers, or computer accessories),
documents (hard copy or electronic files), and information). Employee has not
and will not copy or transfer any Company information, nor will Employee
maintain any Company information after the date of return described in this
clause (e), except as required to comply with any litigation holds.


(f) Whistleblower Provision. Notwithstanding anything to the contrary contained
in this Agreement, (i) Employee will not be prevented from reporting possible
violations of federal law or regulation to any United States governmental agency
or entity in accordance with the provisions of and rules promulgated under
Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or any other whistleblower protection provisions of
state or federal law or regulation (including the right to receive an award for
information provided to any such government agencies), and (ii) Employee
acknowledges that he will not be held criminally or civilly liable for (A) the
disclosure of confidential or proprietary information that is made in confidence
to a government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (B) disclosure of confidential
or proprietary information that is made in a complaint or other document filed
in a lawsuit or other proceeding under seal or pursuant to court order. Employee
represents to the Company that he is not aware of any actual or suspected
violation of law that could be the subject of any claims or proceedings
described in this clause (f).


4.          Release of Claims.


(a) General Release of Claims by Employee. In exchange for the benefits of this
Agreement, and in consideration of the further agreements and promises set forth
herein, Employee, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Employee is or has been a participant by virtue
of his employment with or service to the Company (collectively, the
“Releasees”), from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever, including
attorneys’ fees and costs (collectively, “Claims”), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected, which
Employee has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever Employee’s employment by or service to the Company or the
termination thereof, and Employee’s right to



--------------------------------------------------------------------------------




purchase, or actual purchase of, any common shares or other equity interests of
the Company or any of its affiliates, including any and all claims arising under
federal, state, or local laws relating to employment, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, negligent or intentional misrepresentation, promissory estoppel,
negligent or intentional infliction of emotional distress, negligent or
intentional interference with contract or prospective economic advantage, unfair
business practices, defamation, libel, slander, negligence, personal injury,
assault, battery, invasion of privacy, false imprisonment, conversion,
disability benefits, or other liability in tort or contract; claims for recovery
of attorneys’ fees and costs; claims for any loss, cost, damage, or expense
arising out of any dispute over the non-withholding or other tax treatment of
any of the proceeds received by Employee as a result of this Agreement; and all
legal and equitable claims of any kind that may be brought in any court or
administrative agency including, without limitation, claims under Title VII of
the Civil Rights Act of 1964, as amended; the Americans with Disabilities Act,
as amended (“ADEA”); the Rehabilitation Act of 1973, as amended; the Civil
Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et
seq.; the Age Discrimination in Employment Act, as amended; the Genetic
Information Nondiscrimination Act; the Equal Pay Act, as amended; regulations of
the Office of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; the
Family and Medical Leave Act, as amended; the Fair Labor Standards Act of 1938,
as amended; the Employee Retirement Income Security Act, as amended; the Fair
Credit Reporting Act.; the Worker Adjustment and Retraining Notification Act;
the Sarbanes-Oxley Act, 18 U.S.C. Section 1514A.1, et seq.; the Pennsylvania
Human Relations Act; the federal and any state constitution; and all
Pennsylvania state and local laws.


(b) Notwithstanding the generality of the foregoing, Employee does not release
the following claims: (i) Claims under this Agreement; (ii) Claims pursuant to
the terms and conditions of COBRA; (iii) Employee’s right to bring to the
attention of the Equal Employment Opportunity Commission or any other federal,
state or local government agency claims of discrimination, harassment,
interference with leave rights or retaliation; provided, however, that Employee
does release Employee’s right to secure any damages for such alleged treatment;
(iv) Employee’s right to communicate or cooperate with any government agency;
and (v) Claims for indemnification under the Company’s Amended and Restated
Bylaws, as such may be further amended or restated, or under applicable law with
respect to Employee’s liability as an employee, director or officer of the
Company; and claims for coverage under any available Directors &Officers
Insurance Policy or Errors & Omissions Insurance Policy with respect to
Employee’s liability as an employee, director or officer of the Company.


(c) Employee acknowledges that he has been advised that, by statute or common
law, a general release may not extend to Claims of which Employee is not aware
at the time of entering into this Agreement which, if known by Employee may or
would have materially affected his decision to enter into the Agreement. Being
aware of this fact, Employee waives any right he may have by statute or under
common law principles to preserve his ability to assert such unknown Claims.


(d) Employee acknowledges that the Company has advised him in writing that he
should consult with an attorney of his choice before signing this Agreement, and
Employee has had sufficient time to consider the terms of this Agreement,
including his release of Claims.



--------------------------------------------------------------------------------




Employee represents and acknowledges that Employee executes this Agreement
knowingly, voluntarily, and upon the advice and with the approval of Employee’s
legal counsel.


(e) Employee acknowledges that he has been provided with twenty-one (21) days to
consider the terms of this Agreement, but may voluntarily elect to sign this
Agreement in a shorter period of time. Employee further understands that he has
seven (7) days following the execution of this Agreement to revoke this
Agreement (including Employee’s release of claims in this Section 4), and that
this Agreement and Employee’s release of claims will not become effective or
enforceable until the seven (7)-day period has expired. Employee may revoke this
Agreement by providing written notice of revocation to the Company’s General
Counsel within such seven (7)-day period.  This Agreement will become effective
and irrevocable on the eighth (8th) day after Employee signs it if he does not
timely revoke it. Employee acknowledges and agrees that he is receiving payments
and benefits to which he would not be entitled in absence of his timely
execution, delivery, and non-revocation of this Agreement (including Exhibit A),
and that if Employee fails to timely execute and deliver, or if Employee
revokes, this Agreement (including Exhibit A), then the Company will have no
further obligation to pay or provide Employee any payments or benefits under
this Agreement, including the severance benefits described in Section 2.


5.          Additional Representations and Warranties By Employee. Employee
represents that Employee has no pending complaints or charges against the
Releasees, or any of them, with any state or federal court, or any local, state
or federal agency, division, or department based on any event(s) occurring prior
to the date Employee signs this Agreement, is not owed wages, commissions,
bonuses or other compensation, other than as set forth in this Agreement, and
did not, to the best of his knowledge, during the course of Employee’s
employment, sustain any injuries for which Employee might be entitled to
compensation pursuant to worker’s compensation law. Except as expressly
permitted by this Agreement, Employee further represents that Employee will not
in the future file, participate in, encourage, instigate or assist in the
prosecution of any claim, complaints, charges or in any lawsuit by any party in
any state or federal court against the Releasees, or any of them, unless such
aid or assistance is ordered by a court or government agency or sought by
compulsory legal process, claiming that the Releasees, or any of them, have
violated any local, state or federal laws, statutes, ordinances or regulations
based upon events occurring prior to the execution of this Agreement. Nothing in
this Section 5 is intended to affect Employee’s right to communicate directly
with, cooperate with, or provide information to, any federal, state or local
government regulator. Employee additionally represents and warrants to the
Company that Employee has disclosed to the Board of Directors of the Company (as
constituted as of the date of this Agreement) any and all information of which
Employee has knowledge that is relevant to the Company’s past and ongoing
internal investigations in which Employee was asked to participate.


6.          Knowing and Voluntary. Employee represents and agrees that, prior to
signing this Agreement, Employee had the opportunity to discuss the terms of
this Agreement with legal counsel of Employee’s choosing. Employee further
represents and agrees that Employee is entering into this Agreement knowingly
and voluntarily. Employee affirms that no promise was made to cause Employee to
enter into this Agreement, other than what is promised in this Agreement.
Employee further confirms that Employee has not relied upon any other statement
or



--------------------------------------------------------------------------------




representation by anyone other than what is in this Agreement as a basis for
Employee’s agreement.


7.          Miscellaneous.


(a)          Entire Agreement; Modification. This Agreement sets forth the
entire understanding of the parties, superseding all prior agreements and
understandings, written or oral, with respect to the subject matter hereof and
supersedes all existing agreements between them concerning such subject matter.
This Agreement may be amended or modified only with the written consent of
Employee and an authorized representative of the Company. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.


(b)          Assignment; Assumption by Successor. The rights of the Company
under this Agreement may, without the consent of Employee, be assigned by the
Company, in its sole and unfettered discretion, to any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly, acquires all or substantially all of the
assets or business of the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and to agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place; provided, however, that no such assumption shall relieve the Company of
its obligations hereunder. As used in this Agreement, the “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.


(c)          Third‑Party Beneficiaries. This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Agreement.


(d)          Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.


(e)          Non-transferability of Interest. None of the rights of Employee to
receive any form of compensation payable pursuant to this Agreement shall be
assignable or transferable except through a testamentary disposition or by the
laws of descent and distribution upon the death of Employee. Any attempted
assignment, transfer, conveyance, or other disposition (other than as aforesaid)
of any interest in the rights of Employee to receive any form of compensation to
be made by the Company pursuant to this Agreement shall be void.


(f)          Jurisdiction; Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware without regard to
the conflicts of law provisions thereof. Employee and the Company agree that the
state and federal courts of Wilmington, Delaware shall have the exclusive
jurisdiction to consider any matters related to this Agreement, including
without limitation any claim of a violation of this Agreement. With respect



--------------------------------------------------------------------------------




to any such court action, Employee submits to the jurisdiction of such courts
and Employee acknowledges that venue in such courts is proper.


(g)          Ambiguities. The general rule that ambiguities are to be construed
against the drafter shall not apply to this Agreement. In the event that any
language of this Agreement is found to be ambiguous, all parties shall have the
opportunity to present evidence as to the actual intent of the parties with
respect to any such ambiguous language.


(h)          Severability. If any sentence, phrase, paragraph, subparagraph or
portion of this Agreement is found to be illegal or unenforceable, such action
shall not affect the validity or enforceability of the remaining sentences,
phrases, paragraphs, subparagraphs or portions of this Agreement.


(i)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, all of which together
shall constitute one and the same instrument.


(j)          Withholding and Other Deductions. All compensation payable or
provided to Employee hereunder shall be subject to such deductions as the
Company is from time to time required to make pursuant to law, governmental
regulation or order.


(k)          Taxes; Right to Seek Independent Advice. Employee understands and
agrees that all payments under this Agreement will be subject to appropriate tax
withholding and other deductions, as and to the extent required by law. Employee
acknowledges and agrees that neither the Company nor the Company’s counsel has
provided any legal or tax advice to Employee and that Employee is free to, and
is hereby advised to, consult with a legal or tax advisor of Employee’s
choosing.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 
USA TECHNOLOGIES, INC.
         


By:
/s/ Sean E. Feeney 
    Name:  Sean E. Feeney     Title:  CEO
                                    EMPLOYEE             /s/ Glen Goold        
Glen Goold          








[Signature Page to Goold Separation and Transition Agreement]

--------------------------------------------------------------------------------



Exhibit A


Release


1.
I, Glen Goold, hereby execute this Release as of the date set forth below. 
Capitalized terms used but not defined in this Release shall have the meanings
set forth in the Separation and Transition Agreement (the “Separation
Agreement”) to which this Release is attached as Exhibit A.



2.
I hereby extend my release of Claims set forth in Section 4 of the Separation
Agreement to cover all Claims I have ever had, have, or hereafter may have
against any Releasee, directly or indirectly, whether known or unknown, from the
beginning of time to the date of this Release.



3.
My foregoing release shall not apply to the extent prohibited by law or to my
right to enforce the terms of the Separation Agreement; it being understood and
agreed that the payments and benefits set forth in Section 2 of the Separation
Agreement are expressly contingent upon my timely execution and delivery (within
twenty-one (21) days following the Separation Date) of this Release and
continued compliance with the terms of the Separation Agreement and this
Release, and if these conditions are at any time not satisfied, the Company
shall have no further obligation to pay or provide any of the payments or
benefits provided in Section 2 of the Separation Agreement.



4.
Except as provided in paragraph 5 below, I represent and warrant that I have not
filed and will not file any claim, charge, or lawsuit (civil, administrative, or
criminal) against any Releasee, either individually in any type of proceeding or
as a member of a class, based upon acts, occurrences, or events which are
subject to my release in paragraph 2 above.  If I breach this provision and file
an action falling within its scope, I agree to indemnify the Releasees for all
costs, including court costs and reasonable attorneys’ fees, incurred by any
Releasee in the defense of such action or in establishing or maintaining the
application or validity of this Release or the provisions thereof.



5.
I understand that by this Release I am not releasing: (i) Claims under the
Separation Agreement; (ii) Claims pursuant to the terms and conditions of COBRA;
(iii) my right to bring to the attention of the Equal Employment Opportunity
Commission or any other federal, state or local government agency claims of
discrimination, harassment, interference with leave rights or retaliation;
provided, however, that I do release my right to secure any damages for such
alleged treatment; (iv) my right to communicate or cooperate with any government
agency; and (v) Claims for indemnification under the Company’s Amended and
Restated Bylaws, as such may be further amended or restated, or under applicable
law with respect to my liability as an employee, director or officer of the
Company; and claims for coverage under any available Directors &Officers
Insurance Policy or Errors & Omissions Insurance Policy with respect to
Employee’s liability as an employee, director or officer of the Company.



6.
I hereby confirm that I am in full compliance with all terms and conditions of
the Separation Agreement.



A-1

--------------------------------------------------------------------------------





7.
I acknowledge and agree that in accordance with the terms of ADEA, as amended by
the Older Workers Benefit Protection Act:



a.
I have read and understand this Release and knowingly and voluntarily entered
into this Release without fraud, duress, or any undue influence.

b.
I acknowledge that by this Release, the Company has advised me in writing to
consult with an attorney before signing this Release.

c.
I understand the language of this Release and its meaning, particularly with
respect to my waiver and release of any Claims against the Releasees.

d.
I have been afforded twenty-one (21) days to consider the terms of this Release,
but may voluntarily elect to sign this Release in a shorter period of time.

e.
I have seven (7) days following the execution of this Release to revoke my
release of Claims provided in this Release, and such release will not become
effective or enforceable until the seven (7)-day period has expired. I may
revoke this Release by providing written notice of revocation to the Company’s
General Counsel within such seven (7)-day period. This Release will become
effective and irrevocable on the eighth (8th) day after I sign it if I do not
timely revoke it.

f.
I am receiving payment and other consideration from the Company that I would not
otherwise be entitled to in absence of this Release and further understand that
if I do not execute this Release, or timely revoke my release of Claims provided
in this Release, the Company shall have no further obligation to pay or provide
any of the payments or benefits provided in Section 2 of the Separation
Agreement.

g.
I am not waiving any rights or claims that may arise after the date this Release
is executed.



8.
This Release will be governed by and construed in accordance with the laws of
the State of Delaware without regard to the conflicts of law provisions thereof.
I agree that the state and federal courts of Wilmington, Delaware shall have the
exclusive jurisdiction to consider any matters related to this Release,
including without limitation any claim of a violation of this Release. With
respect to any such court action, I submit to the jurisdiction of such courts
and I acknowledge that venue in such courts is proper.



*          *          *          *          *




IN WITNESS WHEREOF, I, Glen Goold, have signed this Release on  ___________,
2020.




_____________________________
Glen Goold
(not to be signed until Separation Date)




A-2

--------------------------------------------------------------------------------